PER CURIAM.
Plaintiffs-appellants Wolcotts entered into an earnest money agreement with defendants-respondents Booth which related to the purchase and sale of real property. Thereafter, the Wolcotts brought this action for specific performance. Attached to *90plaintiffs’ complaint and relied upon in plaintiffs’ complaint was the earnest money agreement, a printed form bearing an Idaho Association of Realtors imprint and prepared by a real estate broker. Upon defendants’ motion, the district court dismissed the Wolcotts’ action because their complaint failed to state a claim for relief. Matheson v. Harris, 96 Idaho 759, 536 P.2d 754 (1975); Luke v. Conrad, 96 Idaho 221, 526 P.2d 181 (1974).
We have reviewed the record and conclude that the district court did not err. Costs to respondents.